Citation Nr: 0011704	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for internal bleeding 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and sister and brother



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1991.  
The veteran served in Southwest Asia.

The veteran filed a claim in December 1993 for service 
connection for internal bleeding and chest pain related to 
his Persian Gulf service.  This appeal arises from the August 
1994 rating decision from the Pittsburgh, Pennsylvania 
Regional Office (RO) that denied the veteran's claim for 
service connection for chest pain, hemorrhoids, internal 
bleeding, and ingrown toenail.  A Notice of Disagreement was 
filed in September 1994 and a Statement of the Case was 
issued in September 1994.  A substantive appeal was filed in 
February 1995 with a request for a hearing at the RO before a 
local hearing officer.   

In writing in February 1995, the veteran indicated that he 
was withdrawing his appeal as to the issues of service 
connection for hemorrhoids and ingrown toenail.  

In April 1995, a hearing at the RO before a local hearing 
officer was held.  

This case was remanded in April 1997 for further development.  
The case was thereafter returned to the Board.

During the course of this appeal, the veteran has relocated 
to South Carolina, and his claim is now being handled by the 
Columbia, South Carolina RO.   



FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Gulf War; he has submitted some 
evidence that he currently has chest pain as a chronic 
disability which is related to an undiagnosed illness; the 
claim is plausible.

2.  It is not at least as likely as not that the veteran has 
chest pain resulting from an undiagnosed illness.

3.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Gulf War; he has submitted some 
evidence that he currently has internal bleeding as a chronic 
disability which is related to an undiagnosed illness; the 
claim is plausible.

4.  It is not at least as likely as not that the veteran has 
internal bleeding resulting from an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117, 5107 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.   Service connection for chest pain, as a chronic 
disability resulting from an undiagnosed illness, is not 
warranted.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

3.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for internal bleeding as 
a chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117, 5107 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

4.   Service connection for internal bleeding, as a chronic 
disability resulting from an undiagnosed illness, is not 
warranted.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in June 1988, no history 
of chest pain or pressure; stomach, liver, or intestinal 
trouble; or piles or rectal disease was reported.  On 
examination, the veteran's lungs and chest, abdomen and 
viscera, and anus and rectum were clinically evaluated as 
normal.  

In June 1989, the veteran was seen with complaints of cold 
symptoms for two days.  He had no bloody sputum.  On 
examination, the lungs were clear to auscultation and the 
heart was within normal limits.  

In July 1989, the veteran was seen with complaints of a cough 
for one week and vomiting for two days.  It was not a 
productive cough.  A cold was noted.

In February 1990, the veteran was seen with complaints of 
vomiting, headache, coughing, and dizziness for approximately 
seven days.  He had weakness while moving.  On examination, 
the lungs were clear to auscultation and the heart had 
regular rate and rhythm and no murmur.  The impression was 
pharyngitis.

In May 1990, the veteran was seen with complaints of 
tiredness for two weeks.  He had no upper respiratory or 
gastrointestinal symptoms.  He reported having mononucleosis 
three times, the last time one year ago.  On examination, the 
heart had regular rate and rhythm without murmur.  The lungs 
were clear.  The abdomen was benign and there was no 
organomegaly.  A mononucleosis test was negative.  The 
assessment included normal examination. 

In June 1990 the veteran was seen with complaints of diarrhea 
and stomach cramps for four days.  On examination, the chest 
was clear to auscultation.  The abdomen was flat and soft.  
There were bowel sounds times four and they were not 
hyperactive.  The rectal examination showed normal tone and 
an empty vault.  There was no increased abdomen tenderness.  
Guaiac was negative.  Stools were negative for blood.  The 
assessment included resolving enteritis. 

On a separation examination in May 1991, no history of chest 
pain or pressure; stomach or intestinal trouble; or piles or 
rectal disease was reported.  On examination, the veteran's 
lungs and chest and abdomen and viscera were clinically 
evaluated as normal.  It was noted that the anus and rectum 
were not examined.  A chest x-ray was within normal limits.  

On a Southwest Asia Demobilization Medical Evaluation from 
May 1991, no history of cough, stomach or belly pain, nausea, 
diarrhea, or bloody bowel movements was reported.  

Associated with the file were records from Elk County General 
Hospital that show that in October 1991, the veteran had a 
biopsy of the sigmoid colon.  The pathological diagnosis 
included colonic mucosa, no pathological diagnosis.  

In April 1992 the veteran was seen at Elk County General 
Hospital for a hemorrhoidectomy.  He had a history of long 
standing hemorrhoids and had bleeding and pain.  The final 
diagnoses included hemorrhoids.  

On a VA Persian Gulf examination in December 1993, the 
veteran complained of colitis due to blood in the stool.  He 
reported rectal bleeding.  It was noted that he had both 
internal and external hemorrhoids.  He did not have 
constipation.  He had no hair loss and no joint pain.  He had 
had a hemorrhoidectomy.  The general physical examination was 
essentially normal.  The rectal examination showed no masses 
and a hemoccult test was negative.  There was a small anal 
tag.  A chest x-ray was normal.  

Associated with the file were records from M. M. Hall, M.D., 
from July 1991 to March 1992 that show that in July 1991, the 
veteran was seen with complaints of nausea and mid abdominal 
pain.  He also had intermittent vomiting and chest pain.  The 
chest pain was in the substernal area and went into the left 
arm intermittently; it usually happened in the morning.  It 
was mild but had been nagging.  The stomach complaints were 
usually bad after food.  The veteran's sleep was not good and 
his weight had increased.  He had been under some stress.  He 
had returned home from the Persian Gulf recently and was 
doing well.  He stopped smoking recently.  His bowels were 
working okay.  He noted that he had a heart murmur since 
childhood.  His blood pressure was 156/90.  On examination, 
the chest was clear.  The heart was regular with I/VI 
systolic ejection murmur at the left sternal border.  The 
abdomen was soft.  There was some tenderness in the right 
upper/outer periumbilical area but was otherwise benign 
without masses or organomegaly.  The assessments included 
possible peptic ulcer disease vs. gastritis, and chest pain, 
etiology uncertain, may be related to heart murmur or 
secondary to reflux disease.  

In October 1991, the veteran reported that his stomach felt 
better.  He had several episodes of streaky red blood on his 
bowels, which was painless.  He had no diarrhea.  Generally 
he felt better.  On examination, the abdomen was totally 
benign.  The rectal examination revealed some external and 
internal hemorrhoids which were not bleeding but were 
slightly irritated.  The assessments included gastritis and 
hemorrhoids and evidence of rectal bleeding.  An additional 
record from October 1991 shows that the veteran was seen with 
increasing episodes of rectal bleeding.  His bowel movements 
were normal and not painful.  At one time he had some mucous 
and what he felt might have been a worm.  He was concerned 
because he was in Saudi Arabia.  He had no fever, no sweats, 
no weight loss, no abdominal pains, and no anorexia.  An 
examination showed external hemorrhoids.  The assessment 
included rectal bleeding.  The next day in October 1991, the 
veteran had a sigmoidoscopy.  The postoperative diagnosis was 
mild non-specific colitis; internal hemorrhoids but no active 
bleeding.  

In February 1992, the veteran was seen with complaints of 
persistent rectal bleeding.  It was painless, but there was 
streaky blood on an intermittent basis which would rarely 
clot.  He had been under some stress recently, but seemed to 
be improving.  He denied any weight loss or fever.  He moved 
his bowels twice a day.  On examination, the abdomen was 
benign.  The rectal examination revealed some hemorrhoids.  
The stool was hemoccult positive.  The assessment included 
rectal bleeding, etiology uncertain.  The veteran needed a 
full colonoscopy given the possibility of colitis.  There was 
a possibility that hemorrhoids were the cause, however.  

In March 1992, the veteran was seen for follow up after 
colonoscopy.  The veteran still had occasional rectal 
bleeding and pain.  The colon biopsy showed only minimal 
inflammation and grossly he had significant hemorrhoids.  The 
examination showed external hemorrhoids that were irritated.  
The assessment included external hemorrhoids and internal 
hemorrhoids with bleeding.

By rating action of August 1994, service connection for chest 
pain and internal bleeding was denied.  The current appeal to 
the Board arises from this action.  

Associated with the file were additional records from Dr. 
Hall from June 1994 to September 1994 that show that in June 
1994, the veteran was seen with complaints of painful lumps 
in the posterior neck area on the left.  The assessment 
included posterior cervical adenitis.  An addendum indicated 
that the veteran noted several episodes of rectal bleeding 
and bowel movements with mucus.  He was advised to see 
another named physician for further evaluation.  Later 
records from June 1994 and September 1994 show that the 
veteran had apparent shingles.

At the RO hearing in April 1995, the veteran testified that 
he served in the Persian Gulf for eight months between 1990 
and 1991.  He did not have chest pains in service or prior to 
service.  The chest pains began approximately one months 
after he got out of the service.  They pain was shooting in 
nature and began from the left shoulder into the chest and 
also was noted on the right side of the chest.  The pain 
lasted approximately 10 to 15 seconds and occurred three to 
four times a day.  The pain was present currently and now was 
present three or four times a week.  He was not currently 
being treated for the chest pains.  He was treated once by 
Dr. Hall and was given medication, which he took for ten days 
and stopped because it did not work.  He reported to Dr. Hall 
that he stopped taking the medication and was not prescribed 
other medication.  He had no other treatment.  The veteran 
did not have internal bleeding before service or while in 
service.  It began in September 1991.  He was treated by Dr. 
Hall for what turned out to be hemorrhoids.  A colonoscopy 
showed that the veteran had non-specific colitis.  He was 
going to be seen by a specialist for the bleeding condition.  
In service, he only ate the military rations and only drank 
bottled water.  The bleeding was not altered by diet changes.  

In March 1999, the RO sent the veteran a letter to his 
current address of record requesting information regarding 
treatment records for chest pain and internal bleeding as 
chronic disabilities resulting from an undiagnosed illness.  
No response has been received.

A notation from the VA from June 1999 shows that the veteran 
failed to appear at VA examinations scheduled pursuant to a 
Board remand.  A notice letter appears to have been sent to 
the veteran's address of record and was not returned as 
undeliverable.

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in Southwest Asia from 
October 12, 1990 to April 17, 1991.  Based on this evidence 
and for purposes of analysis under 38 C.F.R. § 3.317 (1999), 
the Board finds that the veteran had active military service 
in the Southwest Asia theater of operations during the Gulf 
War.

In this case, the veteran was given the opportunity to appear 
for a VA examination and to provide information regarding 
treatment for chest pain and internal bleeding as chronic 
disabilities resulting from an undiagnosed illness.  As no 
response has been received and the veteran failed to report 
for the VA examinations, any required duty to assist as noted 
below has been satisfied.  

A.  Chest pain

The veteran complained of chest pain in July 1991 in a record 
from Dr. Hall.  The assessment included chest pain, etiology 
uncertain.  Thus, there is at least some evidence suggesting 
a nexus between an undiagnosed illness and the veteran's 
chest pain.  Therefore, the Board finds that the veteran's 
claim concerning entitlement to service connection for chest 
pain, as a chronic disability resulting from an undiagnosed 
illness, is well grounded.  VAOPGCPREC 4-99 (May 3, 1999).  
Furthermore, the Board finds that all evidence necessary for 
adjudication of this claim has been obtained and that the VA 
has satisfied its duty to assist, as noted above.  In this 
regard, it is noted that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 93 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991).

When analyzing the veteran's claim on the merits, the Board 
notes that the totality of the evidence does not establish 
that it is at least as likely as not that the veteran has a 
chronic compensable disability manifested by chest pain 
resulting from an undiagnosed illness.  The veteran's 
complaint regarding chest pain was made in July 1991, a month 
after the veteran separated from service, and there have been 
no additional complaints in subsequent treatment records, 
including at a VA examination in December 1993.  While the 
veteran was requested by the VA, by letter dated in March 
1999, to furnish the names and addresses of medical providers 
from whom he sought treatment for this complaint, no 
information was forthcoming.  Furthermore, by letter dated 
that same month, he was asked to furnish nonmedical 
indicators of disability, such as time lost from work and 
changes in his physical abilities.  Again, no information was 
provided.  A VA examination was scheduled but the veteran 
failed to appear.  While he did indicate that he has 
continued to have chest pain at the RO hearing in April 1995, 
his statement, without corroborating evidence, is 
insufficient to determine the existence of a chronic 
disability present to a compensable degree postservice.  
Therefore, the Board finds that the veteran has not 
established the evidence necessary for service connection for 
chest pain as a chronic disability resulting from an 
undiagnosed illness.  

B.  Internal bleeding

The veteran has repeatedly complained of rectal bleeding 
since October 1991.  The veteran has made these complaints 
during outpatient visits to Dr. Hall, a VA examination, and 
during his RO hearing.  In February 1992, an assessment from 
Dr. Hall included rectal bleeding, etiology uncertain. 

Thus, there is at least some evidence suggesting a nexus 
between an undiagnosed illness and the veteran's internal or 
rectal bleeding.  Therefore, the Board finds that the 
veteran's claim concerning entitlement to service connection 
for internal bleeding, as a chronic disability resulting from 
an undiagnosed illness, is well grounded.  VAOPGCPREC 4-99 
(May 3, 1999).  Furthermore, the Board finds that all 
evidence necessary for adjudication of this claim has been 
obtained and that the VA has satisfied its duty to assist, as 
noted above.

When analyzing the veteran's claim on the merits, the Board 
notes that additional later records from Dr. Hall indicate 
that the veteran had a diagnosis of internal and external 
hemorrhoids with bleeding, a known clinical diagnosis.  In 
light of this, the Board finds that the veteran has not 
established the evidence necessary for service connection for 
internal bleeding as a chronic disability resulting from an 
undiagnosed illness.  Therefore, service connection is 
denied.


ORDER

Entitlement to service connection for chest pain, as a 
chronic disability resulting from an undiagnosed illness, is 
denied.

Entitlement to service connection for internal bleeding, as a 
chronic disability resulting from an undiagnosed illness, is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

